Case 1:19-cv-00810-RBW Document 46_ Filed 05/24/19 Page 1of3
Case 1:19-cv-00957-TJK Document 7 Filed 04/05/19 Page's of 12

FOIA Summons
1/13

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Jason Leopold and Buzzfeed Inc.

 

Plaintiff

Va Civil Action No. 1:19-cv-00957

U.S. Department of Justice, et. al.

 

Vee vere m

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) . ;
DOJ Office of Special Counsel

950 Pennsylvania Ave, NW
Washington, DC 20530

A lawsuit has been filed against you.

Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney, whose name and

ACESS ATES Matthew V. Topic

Loevy & Loevy
311N. Aberdeen St., 3rd Fl.
Chicago, IL 60607

If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

/s/ Simone Bledsoe

 

Signature of Clerk or Deputy Clerk

 
Cise at y§ VA RROR EPR Ocul ght 76 Fi af BABES Pp fa0g & 9b8

FOIA Summons (1/13) (Page 2)

 

Civil Action No. 1:19-cv-00957

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Dos obey a et Spear al (02vn en |
was received by me on (date) #y al / 4

(1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

[1 T left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[1 I served the summons on (name of individual) , who Is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or

 

1 Ireturned the summons unexecuted because > or

PS other pecitT servectty summons vra USPS Gertted Mal, Rem
Rerewpt Reg usted LActicle No . 70/8 1830 C000 4325 3 336.

My fees are $ for travel and $ for services, for a total of $ 0.00

 

I declare under penalty of perjury that this information is true.

Date: POP 7 2 Ft

Bl ep. Bo aHag , paralegal

Printed nam rind tit
poevy eLoer
21 WD Aveplea’a tH IMF
Wingo ,- A 60607

%erver’s address

 

 

Additional information regarding attempted service, etc:
Case 1:19-cv-00810-RBW Document 46 Filed 05/24/19 Page 3 of 3
s

SENDER: COMPLETE THIS SECTION

    

m Complete items 1, 2, and 3.

lm Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

1. Article Addressed to:

Day Che of Special (ovasel
Q5 0 Penn svaata toe Nu

Loashi agten Z DC OOD. DvD
HON WA

9590 9402 3277 7196 8406 4

COMPLETE THIS SECTION (eo),

A. Signature
Xx

         

DELIVERY

1 Agent
O Addressee

 

 

B. Received by (Printed Name)

C. Date of Delivery

 

 

 

D. Is delivery address cieeaigion i
If YES, enter delivery adar b

APR:15 2019

1 Yes
No

 

 

3. Service Type

D Adult Signature

CO Adult Signature Restricted Delivery
Uk Certified Mail®

LO Certified Mail Restricted Delivery
C1 Collect on Delivery

 

 

2. Article Number (Transfer from service label)

7018 1830 pooo 4325 8336
~ PS Form 3811, July 2015 PSN 7530-02-000-9053

 

 

C Collect on Delivery Restricted Delivery
asured Mail
asured Mail Restricted Delivery
ver $500)

C1 Priority Mail Express®

CO Registered Mail™

CO Registered Mail Restricted
Delivery

i Return Receipt for
Merchandise

1 Signature Confirmation™

( Signature Confirmation
Restricted Delivery

Domestic Return Receipt
